While concurring in the conclusion announced in the opinion of Mr. Chief Justice Pope, we prefer to express, in our own language, our views upon the question raised by the first exception, whether the Court in the exercise of its chancery powers should have decided whether the release *Page 84 
was fraudulent. It is erroneous to suppose that the Court in all cases has jurisdiction of fraud, only when exercising its equitable powers. Mr. Pomeroy, in sec. 911, vol. 2, of his philosophical work on Equity Jurisprudence, thus states the fundamental principles concerning the equitable jurisdiction: "(1) Where the primary right or interest of the plaintiff is equitable only, the jurisdiction is necessarily exclusive, and will always be exercised without regard to the nature of the relief; otherwise the party would be without remedy, since Courts of law could not take cognizance of the case. (2) Where the primary right is legal and the remedy sought is purely equitable, the jurisdiction is also exclusive and always exists, but will not generally be exercised if the legal remedy which the party might obtain is adequate, complete and certain. (3) Where the primary right is legal and the remedy is also legal, a recovery of money simply or of the possession of chattels, the jurisdiction is concurrent, and only exists where the remedy which the party might obtain at law is not adequate."
The case of Moore v. Edwards, 1 Bailey, 23, involved the question whether a court of chancery alone could relieve a party from mistake. The Court thus states the rule: "Accidents and mistakes certainly constitute one branch of equity jurisdiction; but it is not peculiar except when a discovery is indispensible or the nature of the relief such as to require the extraordinary aid of chancery. Actions at law to recover back money paid by mistake, constitute in all the books of practice a conspicuous class of causes for which the action of assumpsit may be maintained at law; and there is no question that in general, when the facts can be proved according to the rule of the common law, and the remedy is such as a court of law can administer, consistently with the prescribed modes of proceeding, mistakes may be inquired into in a court of law. In the case under consideration, the plaintiff sued out a sci. fa. to revive a judgment against the defendant, and as evidence of payment the defendant produces an execution on which is indorsed the *Page 85 
word `satisfied,' the plaintiff replies it was so indorsed by mistake. There is nothing magical in the term itself. The evidence offered was admissible according to the rules of the common law, the relief was such as a court of common law was competent to give, and the Court, therefore, clearly had jurisdiction."
The rule here stated is equally applicable to cases of fraud, as is shown by the case of Maddox v. Williamson, 1 Strob., 23, in which the Court says: "An assignment no more than a deed can in a court of law be set aside and cancelled — but when either deed or assignment comes into question in an issue here, it will, if fraudulent and void, be for the purposes of that issue regarded as a nullity." The last mentioned case is cited with approval in McKenzie v. Sifford, 45 S.C. 496,23 S.E., 622.
These authorities cleary show that there was no error in submitting the question of fraud to the jury.